DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/10/2020.  Since the initial filing, claims 1, 8 and 18 have been amended, claims 6, 7, 15 and 16 have been cancelled and no claims have been added.  Thus, claims 1, 3-5, 8-10, 12-14 and 17-18 are pending in the application.
In regards to the previous specification and drawing objections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are withdrawn with new rejections being entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circumscribing peripheral wall” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 8 and 18 contain the limitation of “the crown having a radius in the range of 7.0mm to an including 9.0mm” however the description in the specification where this range is provided is seen on page 6 wherein the aforementioned range is attributed to the height of the dome, reference number 37 as seen on Figure 2.  Correction of this wording to maintain consistency between the specification and the claims and to ensure clarity of the invention is requested.
Claims 1, 8 and 18 contain the limitations of “the base extends beyond a periphery of the body a distance in the range of 0.1mm to and including 5.5mm” however this limitation is not supported by the specification.
Claim 18 contains the limitation of “a circumscribing peripheral wall” however the specification does not contain wordage that supports this feature nor is this feature indicated on the figures.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faussett (US Patent Publication No. 2017/0231851) in view of Murnaghan (US Patent Publication No. 2018/0055722) and Hudson (US Patent Publication No. 2016/0095781).
In regards to claim 1, Faussett teaches a hands-free passive massage device, comprising: a base having a top surface and an opposing bottom surface (paragraph 138 line 1-2 and 5-7, Fig 12A and Annotated Fig 12E), the base formed of a first compliant material (listed materials allow minor and recoverable deformation, paragraph 138 line 16-17) and only one body in the form of a dome extending from the top surface of the base, the dome having a generally hemispherical cross-sectional shape (paragraph 135 line 6-8, Fig 12A and 12 D) and formed of the first compliant material (base and body may be integral, paragraph 138 line 3-5 and paragraph 138 line 16-17), the dome having a sidewall that extends from the base and a crown joined to the sidewall (paragraph 147, Fig 12A element 1205), the dome comprising a compound dome that is convex in its entirety and having a first radius of curvature of the crown that is different than a radius of curvature of the sidewall (see comparison Instant Fig 2 and Faussett Fig 12D), 

    PNG
    media_image1.png
    194
    284
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    424
    media_image2.png
    Greyscale

		Instant Fig 2					Faussett Fig 12D
Faussett does not teach the crown having a radius in the range of 7.0mm to and including 9.0mm, the base having a length in the range from 20.0mm to and including 25.0mm; so that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm.
However, Murnaghan teaches the crown having a radius in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a radius equal to half the diameter resulting in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45.  While Hudson does not teach the base having a length in the range from 20.0mm to and including 25.0mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40mm and 70 mm, yielding radii between 20mm and 35mm, paragraph 38 line 12-14) and lengths (diameter of base may be in range between 90mm and 160mm, paragraph 37 line 12-14).  The range of ratios relating the radius and the base of Hudson would be                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions is not exact, a change in size or proportion are not sufficient to patentably distinguish over the prior art (MPEP 21440.4 IV A) and a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (MPEP 2144.05 I).
Additionally, while Hudson does not teach that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm, the relative sizes of the body 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faussett to have the dimensions as described in Murnaghan and Hudson as this would provide a variety of small and unobtrusive devices capable of easy manipulation and application to multiple body parts.
In regards to claim 3, Faussett in view of Murnaghan and Hudson teaches the device of claim 1 and Faussett further teaches an adhesive on one of the bottom surface of the base and the top surface of the base (paragraph 140 line 4-5).
In regards to claim 4, Faussett in view of Murnaghan and Hudson teaches the device of claim 1 and Faussett further teaches wherein the base has a planform shape of one from among a triangle, a square, a rectangle, a pentagon, a circle, an oval, and a cross with four arms of equal length (device shape may be chosen from list described in previous embodiments, paragraph 135 line 9-11 and paragraph 81 line 1-5).
In regards to claim 5, Faussett in view of Murnaghan and Hudson teaches the device of claim 1 and Faussett further teaches wherein the crown of the dome has an exterior surface with a static friction value that resists movement of the crown on human skin (paragraph 84 line 2-5).
In regards to claim 8, Faussett teaches a hands-free passive massage system, comprising: a massage device that comprises: a base having a top surface and an opposing bottom surface (paragraph 138 line 1-2 and 5-7, Fig 12A and Annotated Fig 12E), the base formed of a first compliant material (listed materials allow minor and recoverable deformation, paragraph 138 line 16-17) and a body in the form of a dome extending from the top surface of the base, the dome having a generally hemispherical cross-sectional shape (paragraph 135 line 6-8, Fig 12A and 12D) and the dome having at least one sidewall that extends from the base and a crown joined to the at least one sidewall (paragraph 147, Fig 12A element 1205), the 

    PNG
    media_image1.png
    194
    284
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    424
    media_image2.png
    Greyscale

		Instant Fig 2					Faussett Fig 12D
The first embodiment of Faussett does not teach a flexible filament having a substantially planar surface extending between first and second terminal ends, the substantially planar surface sized and shaped to receive the base of the massage device and the massage device structured to be repositionable on the flexible filament.
However, a second embodiment of Faussett teaches a flexible filament (band 1402) having a substantially planar surface extending between first and second terminal ends, the substantially planar surface sized and shaped to receive the base of the massage device and the massage device structured to be repositionable on the flexible filament (band may be attached to device by hook and loop fastener, paragraph 152 line 2-4, Fig 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 12 to include the band and attachment structure as taught by the embodiment of Figure 14 as this would allow a greater variety in methods of using the device by attaching them to the user or to a greater range of external surfaces.

However, Murnaghan teaches that the dome (massage element) is formed of a second compliant material that is harder and less compliant than the first compliant material of the base (dome may be made of wood, plastic or like materials, paragraph 37, which have less capacity to deform than base materials such as neoprene, rubber or silicone rubber, paragraph 38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faussett such that the dome is formed of a less compliant material than the base as taught by Murnaghan so that the base may bend to accommodate the filament while the dome maintains the structure necessary to provide therapeutic pressure against the skin of the user.
Faussett does not teach the crown having a radius in the range of 7.0mm to and including 9.0mm, the base having a length in the range from 20.0mm to and including 25.0mm so that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm or the base having a height in the range of 0.1mm to and including 1.0mm.
However, Murnaghan teaches the crown having a radius in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a radius equal to half the diameter resulting in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45.  While Hudson does not teach the base having a length in the range from 20.0mm to and including 25.0mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40mm and 70 mm, yielding radii between 20mm and 35mm, paragraph 38 line 12-14) and lengths (diameter of base may be in range between 90mm and 160mm, paragraph 37 line 12-14).  The range of ratios relating the radius and the base of Hudson would be                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (MPEP 2144.05 I).
Additionally, while Hudson does not teach that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm or the base having a height in the range of 0.1mm to and including 1.0mm, the relative sizes of the body and the base being of analogous range would yield an extension of the base beyond the body of the required distance range and the height of the base may be considered a design choice in order to allow the device to be easily attached to the filament and subsequently to the body of a user in a way that minimizes obstruction of movement or disruption of clothing while being worn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faussett to have the dimensions as described in Murnaghan and Hudson as this would provide a variety of small and unobtrusive devices capable of easy manipulation and application to multiple body parts.
In regards to claim 9, Faussett in view of Murnaghan and Hudson teaches the system of claim 8 and Faussett further teaches an attachment structure that attaches the base of the massage device to the planar surface of the flexible filament (paragraph 150).
In regards to claim 10, Faussett in view of Murnaghan and Hudson teaches the system of claim 8 and Faussett further teaches a coupling apparatus that releasably couples the first and second terminal ends of the flexible filament together (paragraph 150 line 9-12).
In regards to claim 12, Faussett in view of Murnaghan and Hudson teaches the system of claim 8 and Faussett further teaches an adhesive on one of the bottom surface of the base and the top surface of the base (paragraph 140 line 4-5).
In regards to claim 13, Faussett in view of Murnaghan and Hudson teaches the system of claim 8 and Faussett further teaches wherein the base has a planform shape of one from among a triangle, a square, a rectangle, a pentagon, a circle, an oval, and a cross with four 
In regards to claim 14, Faussett in view of Murnaghan and Hudson teaches the system of claim 8 Faussett further teaches wherein when the crown has an exterior surface with a static friction value that resists movement of the crown on human skin (paragraph 84 line 2-5).
In regards to claim 18, Faussett teaches a massage device kit, comprising: a massage device that comprises: a base having a top surface and an opposing bottom surface (paragraph 138 line 1-2 and 5-7, Fig 12A  and Annotated Fig 12E), top and bottom surfaces bounded by a circumscribing peripheral wall that joins to the top and bottom surfaces (see Annotated Fig 12A), 	the base formed of a first compliant material (listed materials allow minor and recoverable deformation, paragraph 138 line 16-17) and a main body in the form of a dome extending from the top surface of the base, the dome having a generally hemispherical cross-sectional shape (paragraph 135 line 6-8, Fig 12A and 12D) and the body having sidewalls that extend from the base and a crown joined to the sidewalls (paragraph 147, Fig 12A and 12D), the dome comprising a compound dome with an exterior surface that is concave in its entirety wherein a radius of curvature of the crown as viewed in a cross section elevational view is greater than a radius of curvature of the at least one sidewall as viewed in the cross section elevational view (see comparison Instant Fig 2 and Faussett Fig 12D).

    PNG
    media_image1.png
    194
    284
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    312
    424
    media_image2.png
    Greyscale

		Instant Fig 2					Faussett Fig 12D

    PNG
    media_image3.png
    122
    509
    media_image3.png
    Greyscale

Annotated Fig 12E
The first embodiment of Faussett does not teach a flexible filament having a substantially planar surface extending between first and second terminal ends, the substantially planar surface sized and shaped to receive the base of the massage device and the massage device structured to be repositionable on the flexible filament.
However, a second embodiment of Faussett teaches a flexible filament (band 1402) having a substantially planar surface extending between first and second terminal ends, the substantially planar surface sized and shaped to receive the base of the massage device (band may be attached to device, paragraph 152).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 12 to include the band and attachment structure as taught by the embodiment of Figure 14 as this would allow a greater variety in methods of using the device by attaching them to the user or to a greater range of external surfaces.
Faussett does not teach that the dome is formed of a second compliant material that is harder and less compliant than the first compliant material of the base.
However, Murnaghan teaches that the dome (massage element) is formed of a second compliant material that is harder and less compliant than the first compliant material of the base (dome may be made of wood, plastic or like materials, paragraph 37, which have less capacity to deform than base materials such as neoprene, rubber or silicone rubber, paragraph 38).

Faussett does not teach the crown having a radius in the range of 7.0mm to and including 9.0mm, the base having a length in the range from 20.0mm to and including 25.0mm so that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm or the base having a height in the range of 0.1mm to and including 1.0mm.
However, Murnaghan teaches the crown having a radius in the range of 7.0mm to and including 9.0mm (diameter of hemisphere between 2 and 20 mm would yield a radius equal to half the diameter resulting in a range of 1-10 mm, paragraph 80 line 14-15).
Further, the range of ratios relating the radius and the base length as defined by the claims is                         
                            
                                
                                    7
                                     
                                    m
                                    m
                                
                                
                                    25
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.28 and                         
                            
                                
                                    9
                                     
                                    m
                                    m
                                
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.45.  While Hudson does not teach the base having a length in the range from 20.0mm to and including 25.0mm, it does teach a range of radius’ (diameter of massage head may be in a range between 40mm and 70 mm, yielding radii between 20mm and 35mm, paragraph 38 line 12-14) and lengths (diameter of base may be in range between 90mm and 160mm, paragraph 37 line 12-14).  The range of ratios relating the radius and the base of Hudson would be                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                                
                                    160
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.125 and                         
                            
                                
                                    35
                                     
                                    m
                                    m
                                
                                
                                    90
                                     
                                    m
                                    m
                                
                            
                        
                     = 0.39.  While Hudson’s teaching of the dimensions is not exact, a change in size or proportion are not sufficient to patentably distinguish over the prior art (MPEP 21440.4 IV A) and a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (MPEP 2144.05 I).
Additionally, while Hudson does not teach that the base extends beyond a periphery of the body a distance in the range of 1.0mm to and including 5.5mm or the base having a height in the range of 0.1mm to and including 1.0mm, the relative sizes of the body and the base being 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faussett to have the dimensions as described in Murnaghan and Hudson as this would provide a variety of small and unobtrusive devices capable of easy manipulation and application to multiple body parts.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Faussett (US Patent Publication No. 2017/0231851) in view of Murnaghan (US Patent Publication No. 2018/0055722) and Hudson (US Patent Publication No. 2016/0095781) as applied to claim 8 above and in further view of Yoo (US Patent Publication No. 2015/0224024).
In regards to claim 17, Faussett in view of Murnaghan and Hudson teaches the system of claim 8.
Faussett does not teach a plurality of massage devices sized and shaped to be repositionable on the flexible filament.
However, Yoo teaches a plurality of massage devices sized and shaped to be repositionable on the flexible filament (paragraph 13 line 1-4, Fig 3 elements 10 and B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faussett to comprise a plurality of devices sized and shaped to be repositionable on the filament as taught by Yoo as this would allow for multiple simultaneous points of therapeutic contact without requiring the user to frequently reposition a single strap or align multiple straps for full effect.
Response to Arguments
	In regards to the arguments, these arguments concern the amendments and are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785